Title: James Madison to Mathew Carey, 27 July 1831
From: Madison, James
To: Carey, Mathew


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 July 27. 1831
                            
                        
                        
                            private
                        
                        
                        I have recd. your favour of the 21st. with your commencing address to the Citizens of S. Carolina. The
                            strange doctrines and misconceptions prevailing in that quarter are much to be deplored; and the tendency of them the more
                            to be dreaded, as they are patronized by Statesmen of shining talents, and patriotic reputations. To trace the great
                            causes of the State of things out of which these unhappy aberrations have sprung, in the effect of markets glutted with
                            the products of the land, and with the land itself; to appeal to the nature of the Constitutional compact, as precluding a
                            right in any one of the parties to renounce it at will, by giving to all an equal right to judge of its obligations; and
                            as the obligations are mutual, a right to enforce correlative with a right to dissolve them; to make manifest the
                            impossibility as well as injustice, of executing the laws of the Union, particularly the laws of commerce, if even a single
                            State be exempt from their operation; to lay open the effects of a withdrawal of a Single State from the Union, on the practical conditions & relations of the others; thrown apart by the intervention of a
                            foreign nation; to expose the obvious, inevitable & disastrous consequences of a separation of the States, whether
                            into Alien confederacies or individual nations; these are topics which present a task well worthy the best efforts of the
                            best friends of their Country; and I hope yours will have all the success, which your extensive information and
                            disinterested views merit. If the States can not live together in harmony, under the auspices of such a Government as
                            exists, and in the midst of blessings, such as have been the fruits of it, what is the prospect threatened by the abolition
                            of a Common Government, with all the rivalships collisions and animosities, inseparable from such an event. The
                            entanglements & conflicts of commercial regulations, especially as affecting the inland and other non importing
                            States, and & a protection of fugitive slaves, substituted for the present obligatory surrender of them, would of themselves
                            quickly kindle the passions which are the forerunners of war.
                        My health has not been good for several years, and is at present much crippled by Rheumatism. This with my
                            great age warns me to be as little as possible before the public; and to give way to others who with the same love of
                            their Country, are more able to be useful to it.
                        
                            
                                
                            
                        
                    